
	
		II
		111th CONGRESS
		1st Session
		S. 885
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Bingaman (for
			 himself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  special depreciation and amortization rules for highway and related property
		  subject to long-term leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Access for All
			 Americans Act.
		2.Depreciation and
			 amortization rules for highway and related property subject to long-term
			 leases
			(a)Accelerated
			 cost recovery
				(1)In
			 generalSection 168(g)(1) of the Internal Revenue Code of 1986
			 (relating to alternative depreciation system for certain property) is amended
			 by striking and at the end of subparagraph (D), by redesignating
			 subparagraph (E) as subparagraph (F), and by inserting after subparagraph (D)
			 the following new subparagraph:
					
						(E)any applicable
				leased highway
				property,
						.
				(2)Recovery
			 periodThe table contained in subparagraph (C) of section
			 168(g)(2) of such Code is amended by redesignating clause (iv) as clause (v)
			 and by inserting after clause (iii) the following new clause:
					
						
							
								
									(iv) Applicable leased highway
						property45 years.
									
								
							
						.
				(3)Applicable
			 leased highway property defined
					(A)In
			 generalSection 168(g) of such Code is amended by redesignating
			 paragraph (7) as paragraph (8) and by inserting after paragraph (6) the
			 following new paragraph:
						
							(7)Applicable
				leased highway propertyFor purposes of paragraph (1)(E)—
								(A)In
				generalThe term applicable leased highway property
				means property to which this section otherwise applies which—
									(i)is subject to an
				applicable lease, and
									(ii)is placed in
				service before the date of such lease.
									(B)Applicable
				leaseThe term applicable lease means a lease or
				other arrangement—
									(i)which is between
				the taxpayer and a State or political subdivision thereof, or any agency or
				instrumentality of either, and
									(ii)under which the
				taxpayer—
										(I)leases a highway
				and associated improvements,
										(II)receives a
				right-of-way on the public lands underlying such highway and improvements,
				and
										(III)receives a
				grant of a franchise or other intangible right permitting the taxpayer to
				receive funds relating to the operation of such
				highway.
										.
					(B)Conforming
			 amendmentSubparagraph (F) of section 168(g)(1) (as redesignated
			 by subsection (a)(1)) is amended by striking paragraph (7) and
			 inserting paragraph (8).
					(b)Amortization of
			 intangiblesSection 197(f) of the Internal Revenue Code of 1986
			 (relating to special rules for amortization of intangibles) is amended by
			 adding at the end the following new paragraph:
				
					(11)Intangibles
				relating to applicable leased highway propertyIn the case of any
				section 197 intangible property which is subject to an applicable lease (as
				defined in section 168(g)(8)(B)), the amortization period under this section
				shall not be less than the term of the applicable lease. For purposes of the
				preceding sentence, rules similar to the rules of section 168(i)(3)(A) shall
				apply in determining the term of the applicable
				lease.
					.
			(c)No private
			 activity bond financing of applicable leasesSection 147(e) of
			 the Internal Revenue Code of 1986 is amended by inserting , or to
			 finance any applicable lease (as defined in section 168(g)(8)(B)) after
			 premises.
			(d)Effective
			 dateThe amendments made by this section shall apply to leases
			 entered into after the date of the enactment of this Act.
			
